Wade, O. J.
Under the pleadings and the agreed statement of facts appearing in the record, the court, sitting without the intervention - of a jury, did not err in rendering judgment in favor of the defendant.

Judgment- affirmed.


George and Luke, JJ., concur.

It was contended on the part of the plaintiff that “the provision, ‘This insurance shall not cover suicide, sane or insane/ did not become a part of the policy, so as to operate as an exception to or limitation of the risk insured;” that under section 2471 of the Civil Code of 1910, in order for such a provision to become a part of the policy, it must be contained in the face of the policy; that the language used in the face of this policy is not sufficient for that purpose; that if this provision was a part of the policy, the death of the insured “did not occur within the meaning thereof, it not being shown that at the time of death the insane assured intended to take his own life;” that the burden of showing this was upon the insurance company. These contentions and others are elaborated in the briefs of counsel.
Payne & Jones, for plaintiff.
Anderson & Rountree, R. W. Crenshaw, for defendant.